STATE OF MICHIGAN

                           COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                   UNPUBLISHED
                                                                   February 18, 2016
               Plaintiff-Appellee,

v                                                                  No. 324960
                                                                   Jackson Circuit Court
MICHAEL JOSEPH ETTENBERGER,                                        LC No. 13-003812 - FH

               Defendant-Appellant.


Before: HOEKSTRA, P.J., and METER and M. J. KELLY, JJ.

PER CURIAM.

        Following a jury trial, defendant appeals as of right his convictions of second-degree
criminal sexual conduct, MCL 750.520c; child sexually abusive activity, MCL 750.145c(2); use
of the Internet or computer systems to commit specified crimes, MCL 750.145d(2)(f); and
possession of child sexually abusive material, MCL 750.145c(4). Because the evidence was
sufficient to support defendant’s convictions and the trial court properly denied defendant’s
motion for a directed verdict, we affirm.

        According to the evidence introduced at trial, in 2012, defendant met a woman named Jill
Miller online through a social media website. Defendant and Miller never met in person, but
they had numerous discussions online, through email, and via telephone and text messaging.
Many of these conversations were sexual in nature and, in particular, they repeatedly discussed
sexual contact with children. At that time, Miller had four children of her own, including a nine-
year-old daughter, the victim in this case. Miller told defendant about her daughter, including
facts such as her daughter’s age and interests. At defendant’s behest, Miller then began sending
defendant sexual photographs and sexual video of the victim. Miller testified at trial regarding
her conversations with defendant and the materials she provided to defendant.1 In addition,
police found a video of the victim in defendant’s email account. Although it could not be
determined from analysis of defendant’s electronic devices whether defendant viewed the video,
defendant described the contents of the video to police. More generally, in his statement to


1
  Miller pled guilty to second-degree criminal sexual conduct, MCL 750.520c; production of
criminally abusive material, MCL 750.145c(2); and using a computer or Internet to commit a
specified crime, MCL 750.145d. Her parental rights to her children were also terminated.


                                               -1-
police, defendant also acknowledged that Miller sent him photographs and video of the victim.
Defendant also stated that he asked Miller to “send more” images of the victim after receiving
the video, and he admitted that he was “driving” the “sexually orientated conversations” about
the victim.

        Defendant was charged with four counts: (1) second-degree CSC, (2) child sexually
abusive activity, (3) use of the Internet or computer systems to commit specified crimes, and (4)
possession of child sexually abusive material. At trial, the prosecutor argued that, although
defendant had not touched the victim in a sexual manner or participated in the production of the
child sexually abusive material, defendant was nonetheless guilty of second-degree CSC and the
production of child sexually abusive material as an aider and abettor. With regard to possession
of sexually abusive material and use of a computer or the Internet to commit a crime, the
prosecutor asserted that defendant was guilty as a principal. The jury convicted defendant of all
charges. Defendant now appeals as of right.

        On appeal, defendant challenges the sufficiency of the evidence supporting his
convictions and he maintains that the trial court erred by denying his request for a directed
verdict. Specifically, defendant concedes that he had “perverse fantasies,” which he
communicated to Miller and others via the Internet. But, according to defendant, the mere
discussion of such fantasies cannot be equated with guilt of the crimes charged, even under an
aiding and abetting theory. Defendant also asserts that searches of his electronic devices failed
to reveal child pornography, that his knowledge of the video of the victim could have arisen by
accidentally opening the link without knowledge of its contents, that there was no documentation
of the conversations in which he encouraged Miller to create and send child sexually abusive
materials, and that Miller’s recollections were unreliable due to her intoxication and her desire to
minimize her role in the abuse of her own daughter. Given this purported lack of evidence,
defendant argues that, at most, he engaged in discussions of his prurient sexual fantasies, which
he contends is insufficient to support his convictions of the crimes charged. We disagree.

       This Court reviews de novo a challenge to the sufficiency of the evidence. People v
Harverson, 291 Mich. App. 171, 177; 804 NW2d 757 (2010). “We examine the evidence in a
light most favorable to the prosecution, resolving all evidentiary conflicts in its favor, and
determine whether a rational trier of fact could have found that the essential elements of the
crime were proved beyond reasonable doubt.” People v Ericksen, 288 Mich. App. 192, 196; 793
NW2d 120 (2010). “Circumstantial evidence and reasonable inferences arising from that
evidence can constitute satisfactory proof of the elements of a crime.” People v Nowack, 462
Mich. 392, 400; 614 NW2d 78 (2000). This Court will “not interfere with the jury's assessment
of the weight and credibility of witnesses or the evidence.” People v Dunigan, 299 Mich. App.
579, 582; 831 NW2d 243 (2013). Rather, “a reviewing court is required to draw all reasonable
inferences and make credibility choices in support of the jury verdict.” Nowack, 462 Mich. at
400. We review the trial court’s decision on a motion for directed verdict under the same
standard of review as a challenge to the sufficiency of the evidence. People v Lewis (On
Remand), 287 Mich. App. 356, 365; 788 NW2d 461 (2010), aff’d in part, vacated in part on other
grounds 490 Mich. 921 (2011).

       In this case, considering each of the four crimes at issue, we conclude that the prosecutor
presented sufficient evidence to support each of defendant’s convictions.

                                                -2-
        First, there was sufficient evidence to support defendant’s conviction of second-degree
CSC as an aider and abettor. Under MCL 767.39, “[a] person who aids or abets the commission
of a crime may be convicted and punished as if he directly committed the offense.” People v
Izarraras-Placante, 246 Mich. App. 490, 495; 633 NW2d 18 (2001). To establish that a
defendant aided and abetted a crime, the prosecutor must show that:

       (1) the crime charged was committed by the defendant or some other person, (2)
       the defendant performed acts or gave encouragement that assisted the commission
       of the crime, and (3) the defendant intended the commission of the crime or had
       knowledge that the principal intended its commission at the time he gave aid and
       encouragement. [People v Carines, 460 Mich. 750, 757-758; 597 NW2d 130
       (1999) (citation omitted).]

An actor need not be present at the scene when the crime is committed to be found guilty as an
aider and abettor. People v Hodo, 51 Mich. App. 628, 635; 215 NW2d 733 (1974). Rather, the
phrase “aids or abets” encompasses “any type of assistance given to the perpetrator of a crime by
words or deeds that are intended to encourage, support, or incite the commission of that crime.”
People v Moore, 470 Mich. 56, 63; 679 NW2d 41 (2004). “In determining whether a defendant
assisted in the commission of the crime, the amount of advice, aid, or encouragement is not
material if it had the effect of inducing the commission of the crime.” Id. at 71. Further, “[a]n
aider and abettor's state of mind may be inferred from all the facts and circumstances.” Carines,
460 Mich. at 758 (citation omitted).

        In this case, it is clear that a crime—namely, second-degree CSC—was committed by
Miller. Second-degree CSC requires the prosecution to prove that the “person engage[d] in
sexual contact with another person and . . . [t]hat other person is under 13 years of age.” MCL
750.520c(1)(a). Sexual contact includes “intentional touching of the victim’s intimate parts,”
including the genital area and buttocks, “if that intentional touching can reasonably be construed
as being for the purpose of sexual arousal or gratification, done for a sexual purpose, or in a
sexual manner for” revenge, to inflict humiliation, or out of anger. MCL 750.520a(f); MCL
750.520a(q). In this case, defendant does not dispute that Miller committed second-degree CSC.
And, in any event, Miller pled guilty to second-degree CSC, there was video and photographic
evidence of Miller’s conduct, and Miller testified about her intentional touching of the minor
victim’s intimate parts, which could reasonably be construed as being done for sexual arousal or
gratification. Thus, the jury could reasonably conclude beyond a reasonable doubt that Miller
committed second-degree CSC.

         The evidence also supports the conclusion that defendant aided and abetted Miller’s
commission of second-degree CSC and that he intended the commission of this crime. Miller
testified that she and defendant engaged in numerous discussions about sexual contact with
children and that, most importantly, defendant made numerous requests for sexually explicit
depictions of Miller and the victim. During these conversations, defendant also told Miller that
he sexually desired the victim, and he specifically asked Miller to photograph or video record
herself touching the victim in a “sexual way.” In his conversations with police, defendant
admitted that he was the one “driving” the sexual conversations about the victim and that he
asked Miller to send “more” images of the victim after Miller sent video footage of Miller
sexually touching the victim. Additionally, defendant told police that he was “addicted to

                                               -3-
pornography,” and the prosecutor presented evidence of defendant’s various online postings,
broadcasting defendant’s interest in “taboo porn,” seeking out others who “fantasize” about
“daughters, nieces, [and] students,” and expressing a desire to meet up with other like-minded
individuals to “watch porn” and “make each other’s fantasies come true.”

        From this evidence, the jury could reasonably conclude that defendant did more than
discuss sexual fantasies with Miller. That is, this evidence supports the inference that defendant
encouraged, and intended for, Miller to engage in sexual contact with a minor for the purpose of
providing defendant with footage of that conduct. Consequently, based on the evidence
presented, the jury could reasonably conclude that defendant encouraged Miller in the
commission of second-degree CSC and that defendant intended Miller to commit the crime. See
Moore, 470 Mich. at 63, 72. Insofar as defendant challenges the credibility of Miller’s
recollections and emphasizes that there is no documentation of his requests for sexual materials
involving the victim, Miller’s credibility and the weight to be afforded the evidence was a
question for the jury. Dunigan, 299 Mich. App. at 582; People v Heikkinen, 250 Mich. App. 322,
327; 646 NW2d 190 (2002). Viewing the evidence in a light most favorable to the prosecution,
there was sufficient evidence for the jury to find beyond a reasonable doubt that defendant was
guilty of second-degree CSC under an aiding and abetting theory.

       Similarly, there was sufficient evidence to support defendant’s conviction of child
sexually abusive activity as an aider and abettor under MCL 750.145c(2). Under MCL
750.145c(2):

               A person who persuades, induces, entices, coerces, causes, or knowingly
       allows a child to engage in a child sexually abusive activity for the purpose of
       producing any child sexually abusive material, or a person who arranges for,
       produces, makes, copies, reproduces, or finances, or a person who attempts or
       prepares or conspires to arrange for, produce, make, copy, reproduce, or finance
       any child sexually abusive activity or child sexually abusive material for personal,
       distributional, or other purposes is guilty of a felony. . . if that person knows, has
       reason to know, or should reasonably be expected to know that the child is a child
       or that the child sexually abusive material includes a child or that the depiction
       constituting the child sexually abusive material appears to include a child, or that
       person has not taken reasonable precautions to determine the age of the child.

“ ‘Child sexually abusive activity’ means a child engaging in a listed sexual act.” MCL
750.145c(1)(n). And, “child sexually abusive material” means “any depiction,” including video
and photographs, of a child engaging in a listed sexual act. MCL 750.145c(1)(m). “Erotic
fondling” is a listed sexual act which includes “touching a person’s clothed or unclothed genitals,
pubic area . . . [or] buttocks.” MCL 750.145c(1)(g) and (i).

        In this case, defendant does not challenge that the charged offense was committed by
Miller, Miller pled guilty to this offense, and Miller testified that she photographed and video
recorded herself touching the buttocks and genitals of the victim, whom she knew to be a child.
Clearly, Miller’s conduct constituted a violation of MCL 750.145c(2). With respect to whether
defendant aided and abetted Miller’s child sexually abusive activity, evidence was presented that
defendant’s words encouraged, supported, or incited Miller’s actions, Moore, 470 Mich. at 63,

                                                -4-
and that defendant intended that Miller commit the crime, Carines, 460 Mich. at 757-758. In
particular, as discussed, Miller testified that defendant repeatedly requested sexually explicit
photographs or videos of her and the victim, whom defendant knew to be a minor, and that
Miller committed the crime at defendant’s request. Thus, the jury could reasonably infer from
defendant’s communications with Miller that defendant encouraged and intended Miller’s
commission of the crime. Moore, 470 Mich. at 63. Therefore, at a minimum, there was sufficient
evidence for the jury to convict defendant of child sexually abusive activity under an aiding and
abetting theory.

        Next, contrary to defendant’s arguments, the prosecutor also presented sufficient
evidence to support defendant’s conviction under MCL 750.145d for using the Internet or
computer systems to commit specified crimes. The elements of this offense are: (1) use of the
Internet or a computer; (2) intent to attempt, conspire, or solicit another to commit a specified
crime, in this case, conduct proscribed by MCL 750.145c (child sexually abusive activity or
material) and MCL 750.520c (criminal sexual conduct in the second degree); and (3) belief that
the intended victim is a minor. See People v Cervi, 270 Mich. App. 603, 617; 717 NW2d 356
(2006). As used in MCL 750.145d, the term “computer” includes, among other devices, “a
cellular telephone.” MCL 750.145d(9)(a).

        As discussed, the evidence in this case showed that defendant communicated with Miller
online and via telephone, and that defendant requested that Miller send him sexually explicit
materials of Miller touching the victim, whom defendant knew to be a minor. From this
evidence, the jury could conclude that defendant used a computer with the intent to solicit
Miller’s commission of child sexually abusive activity and second-degree CSC. See MCL
750.145d(1)(a). In contrast, defendant argues that there was insufficient evidence presented to
support his conviction because there were no telephone records of his communication with
Miller. Although it appears that there was not documentation of every electronic communication
between defendant and Miller, it is nonetheless true that some evidence of defendant and
Miller’s electronic communication was uncovered. Moreover, Miller testified that they
conducted their whole relationship using electronic communications and that defendant made his
requests during these electronic communications. While defendant challenges Miller’s
credibility, this was a question for the jury. Dunigan, 299 Mich. App. at 582; Heikkinen, 250
Mich. App. at 327. Ultimately, given Miller’s testimony that she and defendant communicated
using their cellular telephones, email, and online messaging, the jury could find defendant guilty
beyond a reasonable doubt, even without supporting telephone records. See Heikkinen, 250
Mich. App. at 327 (“A jury may convict on the basis of accomplice testimony alone.”).

       Lastly, we also conclude that the prosecutor presented sufficient evidence to support
defendant’s conviction of possession of child sexually abusive material. Under MCL
750.145c(4):

       A person who knowingly possesses or knowingly seeks and accesses any child
       sexually abusive material is guilty of a felony . . . if that person knows, has reason
       to know, or should reasonably be expected to know the child is a child or that the
       child sexually abusive material includes a child or that the depiction constituting
       the child sexually abusive material appears to include a child, or that person has
       not taken reasonable precautions to determine the age of the child.

                                                -5-
For purposes of this provision, “[c]hild sexually abusive material” means “any depiction,”
including video and photographs, of a child engaging a listed sexual act. MCL 750.145c(1)(m).
Possession of child sexually abusive material may be actual or constructive. People v Flick, 487
Mich. 1, 4; 790 NW2d 295 (2010). A defendant is in constructive possession of sexually abusive
material when he “knowingly [has] the power and the intention at a given time to exercise
control or dominion over the contraband depictions of child sexually abusive material.” Id. at 4,
16. “By contrast, if a person accidentally views a depiction of child sexually abusive material on
a computer screen, that person does not ‘knowingly possess’ any child sexually abusive material
in violation of MCL 750.145c(4).” Id. at 19. Mere accidental viewing may be distinguished
from knowing possession by the “many intentional affirmative steps taken by the defendant to
gain actual physical control, or to knowingly have the power and the intention at a given time to
exercise dominion or control over the contraband either directly or through another person or
persons.” Id. at 18. “Possession can be established with circumstantial or direct evidence, and
the ultimate question of possession is a factual inquiry to be answered by the jury.” Id. at 14
(citation and quotation marks omitted).

         In this case, a video and photographs constituting child sexually abusive material were
sent to defendant’s email address by Miller at defendant’s request. Defendant viewed the video,
as evident of his description of the video’s contents to police, and police recovered the video in
an email account belonging to defendant. Nonetheless, defendant argues on appeal that, because
the video sent by Miller was entitled simply “vid,” his viewing of child sexually abusive
materials could have been accidental and thus he argues that he did not “knowingly possess”
these materials as prohibited by MCL 750.145c(4). As we have discussed, the evidence
presented at trial reasonably gives rise to the inference that defendant not only viewed sexually
abusive material, but that he in fact asked Miller to create child sexually abusive material
depicting the victim and to then send those materials to defendant. This conduct by defendant
plainly evinces “intentional affirmative steps” taken by defendant “to gain access and control
over child sexually abusive material,” and these efforts wholly belie any claim that his viewing
of the sexually abusive material was merely accidental. See Flick, 487 Mich. at 16. Indeed, we
note that after obtaining the video, by his own admission, defendant even requested that Miller
send “more” images of the victim. Moreover, while defendant asserts the possibility that he
initially viewed the video accidentally, the fact remains that, after defendant saw the video, it
remained in an email account under defendant’s control, such that defendant plainly had the
power to save the video, share it, post it on a website, email it, etc. Cf. id. at 17. This continued
control and dominion over the video serves as further proof of defendant’s possession. See id.
On the whole, from Miller’s testimony, defendant’s interview, and evidence of defendant’s
various online communications presented at trial, the jury could infer that defendant had the
requisite knowledge to exercise control or dominion over the video. Thus, the evidence was
sufficient to support defendant’s conviction for the possession of child sexually abusive
materials.

        For the aforementioned reasons, we also conclude that the trial court did not err by
denying defendant’s motion for directed verdict. The evidence presented could, and did,
persuade, “a rational trier of fact that the essential elements of the crime[s] charged were proved
beyond a reasonable doubt.” See People v Parker, 288 Mich. App. 500, 504; 795 NW2d 596
(2010).


                                                -6-
Affirmed.



                  /s/ Joel P. Hoekstra
                  /s/ Patrick M. Meter
                  /s/ Michael J. Kelly




            -7-